                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


James Daniel Hobgood

      v.                                       Case No. 20-cv-157-SM

Tribune Media Company




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 3, 2020, for the reasons set forth

therein.

      The clerk of court shall enter judgment and close the case.

      So Ordered.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: March 18, 2020

cc:   James Daniel Hobgood, pro se
